DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 7/2/21, with respect to claims 15-17, 19-27, and 29-34 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 15-17, 19-27, and 29-34 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
August 3, 2021
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632